Citation Nr: 1413777
Decision Date: 03/04/14	Archive Date: 04/18/14

DOCKET NO.  11-24 590	)	DATE MAR 04 2014
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a mid-lower back disorder.  

4.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 29, 2010.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004. 

These matters come before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record in the Virtual VA e-folder.

In addition to the October 2013 hearing transcript, the Virtual VA e-folder includes additional evidence that has been considered by the RO in the May 2012 and February 2013 supplemental statements of the case (SSOCs).  Therefore, the Boards consideration of this evidence will not result in prejudice to the Veteran.  The Board has also reviewed the Veterans Veterans Benefits Management System (VBMS) e-folder, which includes an October 2013 claim (which will be discussed below).  The VBMS e-folder does not include any additional relevant documents.

While the RO addressed the claim for service connection for hypertension  on the merits in the February 2013 SSOC, regardless of the ROs actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Boards jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, this matter on appeal has been characterized as reflected on the title page.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The record reflects that the Veteran is unemployed.  In a form completed in May 2012 in conjunction with a claim for Social Security Administration (SSA) benefits, the Veteran listed bilateral pes planus among the physical or mental conditions which limited his ability to work.  In an SSA form completed in November 2012, the Veteran reported in response to the question of how his illnesses, injuries, or conditions limited his ability to work that his posttraumatic stress disorder (PTSD) severely limited his ability to do anything and he had chronic back pain, extreme flat feet, and a knee that would swell during any physical activity.  In a November 2011 rating decision, the RO granted a TDIU, effective October 29, 2010.  However, the Veteran filed a claim for an increased rating for his service-connected pes planus in May 2009 and his SSA records indicate that he stopped working in October 2009.  As the record suggests that the Veteran was unemployed prior to October 29, 2010, due, at least in part, to his service-connected bilateral pes planus, the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over this issue as part and parcel of the claim for an increased rating.

In January 2012, the Veteran filed a claim for VA vocational rehabilitation.  The record presently before the Board does not reflect that this claim has yet been adjudicated.  In October 2013, the Veteran filed a claim for service connection for a bilateral knee condition, claimed as secondary to his service-connected bilateral pes planus.  He also filed a claim for a clothing allowance for shoe orthotics.  These claims have also not been adjudicated.  

The issues of entitlement to vocational rehabilitation, entitlement to service connection for a bilateral knee disorder, to include as secondary to bilateral pes planus, and entitlement to a clothing allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action. 

The reopened claim for service connection for hypertension, the claim for a rating in excess of 10 percent for bilateral pes planus, and the claim for a TDIU prior to October 29, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied service connection for hypertension.  Although notified of the denial in a December 2004 letter, the Veteran did not initiate an appeal.  

2.  The evidence of record at the time of the December 2004 rating decision included three days of blood pressure readings from September 2004, reflecting a single hypertensive blood pressure reading, as defined by VA regulation.  A September 2004 VA examiner diagnosed hypertension, and commented that the average of the three days of blood pressure testing was 147/83.  

3.  Evidence associated with the claims file since the December 2004 rating decision reflects several hypertensive blood pressure readings with diagnoses of and treatment for hypertension, requiring medication.  A September 2009 VA treatment record notes that the Veteran had a prior medical history of hypertension since 2004 and was on hydrochlorothiazide (HCTZ).  

4.  The evidence associated with the claims file since the December 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.  

5.  A mid-lower back disorder was not incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The ROs December 2004 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  As pertinent evidence received since the December 2004 denial is new and material, the criteria for reopening the claim for service connection for hypertension are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for the establishment of service connection for a mid-lower back disorder are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of request to reopen the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Regarding the claim for service connection for a mid-lower back disorder, the Veteran was provided with the relevant notice and information in a June 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veterans service records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with a VA examination to evaluate his claimed back disorder in May 2011.  This examination report contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and includes an opinion, supported by a clearly-stated rationale, regarding the etiology of the Veterans claimed back disorder.  Thus, the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The October 2013 hearing was adequate as the Veterans Law Judge identified the issues and explained the elements necessary to substantiate a service connection claim.  The Veterans Law Judge and the Veterans representative asked questions seeking to identify possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

The Board notes that the claim for service connection for hypertension and the claim for an increased rating for bilateral pes planus are being remanded, in part to obtain outstanding records.  In this regard, in January 2012, the Veteran filed a claim for VA vocational rehabilitation, however, his vocational rehabilitation records/folder are not presently of record.  In an October 2013 claim for service connection for a bilateral knee condition secondary to pes planus, the Veteran reported that his relevant treatment records were located at the Dallas VA Medical Center (VAMC).  Also, during the October 2013 hearing, the Veteran reported that he was currently receiving treatment for his back disorder at the Denton VA outpatient clinic (OPC).  Despite the fact that the Veteran has reported treatment at the Dallas VAMC and Denton OPC, no treatment records from the North Texas North Texas VA Healthcare System, to include the Dallas VAMC and the Denton Community Based Outpatient Clinic (CBOC) have been associated with the claims file.  Further, a May 2010 VA treatment record reflects that the Veteran was diagnosed with chest pain and taken by ambulance to Providence Hospital.  While medical records from Providence Health Center were scanned into the Veterans Health Information Systems and Technology Architecture (VISTA), these records are not available for the Boards review in either the claims file or the e-folder.  Additionally, an April 2006 private treatment record regarding recheck for a back injury reflects that the Veteran was seen in the emergency room in March 2006 for a muscle strain.  The records from this emergency room treatment have not been associated with the claims file or e-folder. 

Regardless, during the October 2013 hearing, the Veteran testified that no doctor, private or civilian, had ever given him a reason as to why he had lower back pain.  While the Veteran reported that he would be having another back X-ray the day after the hearing, he reported that he was just going to be receiving X-rays.  As the Veterans testimony indicates the outstanding records would not include evidence of a nexus between his current mid-lower back disorder and service, the matter on which this case turns, remand of this claim to obtain these additional records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As will be discussed below, a November 2011 VA chiropractic consultation note indicates that a May 2010 X-ray of the lumbar spine was suggestive of very mild degenerative disc disease (DDD).  The actual May 2010 X-ray report is not of record; however, the report was summarized by the VA chiropractor and the May 2011 VA examiner, who reviewed both the claims file and the electronic medical record indicated that X-rays of the back did not reveal DDD or degenerative joint disease (DJD).  Significantly, a subsequent lumbar spine X-ray, from May 2011, was normal.  As findings from the May 2010 lumbar spine X-ray are of record, and the actual X-ray report itself would not include evidence of a nexus between the Veterans current back disorder and service, as required to substantiate the claim for service  connection, remand to obtain the actual X-ray report is also not warranted.  See Soyini, supra.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VAs efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim for service connection for a mid-lower back disorder.

Analysis  New and Material Evidence

For VA purposes, hypertension means that the diastolic blood pressure is predominately 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2013); see also Gill v. Shinseki, 26 Vet. App. 386, (2013). 

In December 2004, the only post-service blood pressure readings of record were those taken over the course of three days of blood pressure checks in September 2004, obtained in conjunction with the Veterans VA examination.  These blood pressure readings reflect a single hypertensive blood pressure reading (145/94).  The remaining blood pressure readings revealed systolic blood pressure of 154 mm. or less and diastolic blood pressure of 89 mm. or less.  The VA examiner diagnosed hypertension and commented that the average of three days of blood pressure testing was 147/83.  Evidence associated with the claims file since the December 2004 rating decision reflects ongoing diagnoses of and treatment for hypertension, requiring medication.  There are several blood pressure readings reflecting diastolic blood pressure greater than 90 mm.  A September 2009 VA treatment record notes that the Veteran had a prior medical history of hypertension since 2004 and was on HCTZ.  As the additional treatment records associated with the claims file relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raise a reasonable possibility of substantiating the claim, they are new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis  Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the nexus requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseasesnamely those listed in 38 C.F.R. § 3.309(a)benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that [t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered chronic from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the nexus requirement of the three-element test must be met. Id. at 1338-39.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veterans death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), affd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence). 

The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claim and service connection for a mid-lower back disorder is not warranted. 

As a preliminary matter, the evidence of record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  As a Persian Gulf Veteran, compensation may be established for objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The Veteran does not argue, nor does the evidence reflect, that his mid-lower back disorder is an undiagnosed illness or a medically unexplained chronic multisymptom illness related to his Gulf War service.  Rather, he has been diagnosed with mechanical strain and lumbosacral strain.  Thus, consideration of whether service connection for an undiagnosed illness or medically explained chronic multisymptom illness associated with the Veterans Persian Gulf service under 38 C.F.R. § 3.317 is not warranted.  

Consistent with the Veterans assertions, and the ROs adjudication of the claim, the Board is considering entitlement to service connection for the Veterans claimed mid-lower back disorder on a direct basis.  

The record reflects that the Veteran has a current mid-lower back disorder as his VA treatment records include diagnoses of mechanical back strain and, after VA examination in May 2011, a VA examiner rendered a diagnosis of lumbosacral spine strain, symptomatic with limitation.  Thus, the first element of the service connection claim, a current disability, is satisfied.  

The Veteran has asserted that his back condition is related to wearing a rucksack and body armor during service as well as parachute jumps.  The Veteran reported during the October 2013 hearing that he did not seek treatment in service because it was frowned upon.  As the Veteran is a recipient of the Combat Infantryman Badge, his reports of suffering injury to his back as a result of wearing a heavy rucksack and heavy body armor and completing parachute jumps are deemed credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, the second element of the service connection claim, in-service incurrence of an injury, is also satisfied.  

Despite the first two elements of the service connection claim being satisfied, the evidence weighs against a finding of a nexus between the current back disorder and service.  

The Veteran has, as he is competent to do, reported back pain since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  There is some question as to the credibility of the Veterans reports of low back pain since service as, during private treatment in April 2006, the Veteran reported that the initial injury to his back happened while he was at home, negotiating around a turn carrying a tote when he had a sudden onset of pain.  During a January 2007 physical therapy evaluation, the Veteran reported that he had an onset of mid back pain in March 2006 when he was moving a large container and felt a sharp pain on his left side.  The Veteran reported that he had been fine for two to three months, but then his condition flared up again in September 2006.  During a mental status examination performed in August 2012, the Veteran reported that he had back pain which was not constant, but flared up two to three times a year.  

The April 2006 report of an initial injury to the back after separation from service does not necessarily undermine the Veterans report of back pain since service, since he reported to the May 2011 VA examiner that he did not have a specific injury to his back in service.  While the Veteran has reported times without back pain (for example, being fine for two to three months following his March 2006 injury and describing his back pain as not constant in August 2012), he reported to the May 2011 VA examiner that he had three episodes of his back going out on him since service, with baseline pain in between.  It is possible that the Veterans references to times without back pain or his back pain not being constant were in regard to times between his back going out on him.  The Veteran testified in October 2013 that he did not seek treatment for his back pain between discharge from service and emergency room treatment in 2006 because he still had the mentality that he was tough and could handle it.  

Resolving any doubt in favor of the Veteran, the Board finds his reports of back pain since service to be credible.  However, service connection for a mid-lower back disorder based on chronicity or continuity of symptomatology is not for consideration, as neither mechanical strain nor lumbosacral strain are chronic diseases listed in 38 C.F.R. § 3.309(a).  Service connection on a direct basis, then, must be established by evidence of a nexus.  See Walker, 708 F.3d at 1338-39.  

The Veterans reports of back pain since service suggest a link between his current mid-lower back disorder and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  However, such reports of continuity of symptomatology must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Significantly, the only competent medical opinion directly addressing whether the Veterans current back disorder is related to service weighs against the claim.

In this regard, the Veteran was afforded a VA examination to evaluate his claimed back disorder in May 2011.  The examiner noted that there were no clinical entries for low back pain in the service treatment records and the Veteran reported during treatment in August 2009 that he had injured his back earlier that year.  The Veteran described back pain during service, but denied any specific injuries, and reported that he did not seek medical attention for his back because he felt that the pain was a normal part of the jumping and ruckmarching in service.  He reported that, since separation from service, he had three episodes of his back going out on him with complaints of baseline pain between these episodes.  X-ray of the lumbar spine was within normal limits.  The diagnosis was lumbosacral spine strain, symptomatic with limitations.  The examiner opined that the Veterans current low back strain was less likely than not caused by or the result of his active duty service.  The examiner explained that the Veteran reported back pain while in service, but never severe enough to seek medical attention, and he reported that his first episode of back pain requiring medical attention was in 2005 when he threw out his back, requiring a visit to a local emergency room.  The examiner stated that an injury in service causing chronic back pain would most likely necessitate a medical visit for bedrest, medications, or a PT profile.  He added that there was no evidence of DDD or DJD on X-rays of the Veterans back and a prior injury causing back pain would be expected to be associated with some abnormality on X-ray.  

The May 2011 opinion, that the Veterans current low back strain was less likely than not caused by or the result of his active duty service, is highly probative regarding the question of whether the Veterans current back disorder is related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed his opinion after interview with and examination of the Veteran as well as review of the claims file and electronic medical records.  His opinion was also supported by a clearly-stated rationale.  

Thus, the only competent, probative (persuasive) medical opinion on the question of whether the Veterans current back disorder is related to service weighs against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.

The Board has considered that a November 2011 VA chiropractic consultation note indicates that the Veteran complained of chronic low back pain that started indolently and innocuously without specific incident around 2004, putatively associated with robust physical activity while in service.  The assessment was nonspecific chronic lumbalgia.  Review of this chiropractic note, however, reflects that the chiropractor was merely transcribing history provided by the Veteran.  As such, the inclusion of the Veterans reported history of back pain supposed to be associated with service does not constitute competent evidence of the required nexus.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).

The Board has considered that a November 2011 VA chiropractic note reports that a May 2010 lumbar spine X-ray revealed suspect mild decrease in L5/S1 disc height suggestive of very mild DDD.  However, the May 2011 lumbar spine X-ray was within normal limits and the X-ray report indicates that it was compared to the May 2010 X-ray.  Significantly, the May 2011 VA examiner, who reviewed the claims file and the electronic medical record, reported that there was no evidence of DDD or DJD on X-rays of the Veterans back.  Even if the Board were to find that the May 2010 X-ray indicated the presence of DDD, there is no evidence of DDD manifested to a compensable degree within one year of the Veterans separation from service.  Thus, service connection is not warranted for DDD on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the medical evidence, the Board has considered the Veterans contention that he has a current mid-lower back disorder related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony falls short in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VAs duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his current mid-lower back disability is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature. 

Therefore, to the extent he has asserted that he has a mid-lower back disorder related to service, the Board finds such assertions to be of little probative value, especially in relation to the May 2011 VA examiners opinion, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his current mid-lower back disorder are outweighed by the medical evidence of record, specifically, the opinion of the May 2011 VA examiner.

For all the foregoing reasons, the claim for service connection for a mid-lower back disorder is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received; the issue of entitlement to service connection for hypertension is reopened.  

Service connection for a mid-lower back disorder is denied.  


REMAND

Remand is required to afford the Veteran VA examinations to obtain a medical opinion regarding the etiology of his hypertension and to evaluate the current severity of his bilateral pes planus.  Remand is also required to obtain outstanding pertinent records.  The Veteran should also be provided VCAA notice regarding the claim for a TDIU prior to October 29, 2010, and a medical opinion addressing whether the Veteran was precluded from his obtaining and retaining substantially gainful employment as a result of his service-connected disabilities, prior to October 29, 2010, should be obtained.  

[**John 

Hypertension VAX
The Veteran was diagnosed with hypertension on VA examination in September 2004; however, the blood pressure readings taken over 3 days revealed only 1 hypertensive reading.  The RO denied SC bc the Veteran did not have hypertension to a compensable degree.  The Veteran has not been afforded a more recent VA examination to evaluate whether his hypertension is related to service.  

Pes Planus VAX
The Veteran most recently had a VAX for this disability in 9-09.  His 10-13 testimony indicates a worsening since that time.  

TDIU
The Veteran asserted in his 11-12 SSA claim that he was unable to work, at least in part, due to his flatfeet.  While he was granted TDIU based on his SC PTSD effective 10-29-10 (based on the date of a VAX evaluating his PTSD), the record reflects that he has been unemployed since 10-09 and the current IR claim has been pending since 5-09.  I have asked for VCAA notice and a VA opinion on the TDIU claim.  

Records
In 1-12, the Veteran filed a claim for VA voc rehab, noting that his disabilities included feet problems.  We do not have the voc rehab file/folder.  

In 5-10 the Veteran was taken by ambulance from the Waco VAMC to Providence Hospital for chest pain.  Records from Providence Health Center were scanned into VISTA, but are not otherwise of record.  

During the 10-13 hearing, the Veteran reported that he was currently receiving tx for his pes planus at the Denton VA clinic.  In his 10-13 claim for SC for a bilateral knee condition secondary to pes planus, the Veteran reported that his relevant tx records were located at the Dallas VAMC.  While we have tx records from the Central Texas HCS (including Temple and Austin), dated from 7-09 to 5-12, and records from the South Texas HCS (including San Antonio) dated from 3-09 to 8-09, we do not have records from the North Texas HCS (including Dallas and Denton).**]

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for a TDIU prior to October 29, 2010.  Furnish and ask the Veteran to complete a TDIU application form (VA Form 21-8940), as regards the claim for a TDIU prior to October 29, 2010.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed mid-lower back disorder and/or bilateral pes planus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from the North Texas VA Healthcare System, including the Dallas VAMC and the Denton CBOC; (2) records from the Central Texas VA Healthcare System, dated since May 2012; and (3) records from Providence Hospital dated around May 2010 (to include copies of any records scanned into the Veterans Health Information Systems and Technology Architecture (VISTA).   

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3. Associate with the claims file the Veterans VA vocational rehabilitation folder.

4.  After all available records have been associated with the claims file or Virtual VA e-folder, the Veteran should be afforded a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had hypertension at any time since around May 2009 (when he filed his current claim) that had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether hypertension was manifested within one year of separation from service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On enlistment examination in July 2000, blood pressure was 107/75.

* Blood pressure was 136/59 in July 2001 and 120/80 in February 2003.  

* A September 2004 Compensation & Pension blood pressure check revealed readings of 154/83, 145/94, and 133/88.  The following day, blood pressure was 147/82, 149/86, and 147/89.  Two days later, blood pressure readings were 142/72, 148/82, and 151/74.  The September 2004 VA examiner diagnosed hypertension and commented that the average of three days of blood pressure testing was 147/83.  

* In January 2006, the Veteran presented to his private physician for treatment for an ankle injury.  Blood pressure was 140/102.  The Veteran reported that, when his blood pressure had been checked at VA, it had also been elevated, but he did not follow-up.  Blood pressure was 140/112 on recheck at the end of the visit.  The impression was hypertension and the Veteran was started on hydrochlorothiazide (HCTZ).  Blood pressure checks later in January 2006 revealed blood pressure of 114/80 and 142/88.  In February 2006, the Veterans blood pressure was 142/92 and his HCTZ was increased.  

* A February 2006 form completed by the Veterans private physician indicates that he was started on HCTZ for hypertension on January 4, 2005.  [This is, perhaps, an error, as this physician started the Veteran on HCTZ on January 4, 2006.]

* A May 2007 private treatment record notes that the Veteran had a recent diagnosis of hypertension.  The assessment was hypertension, thought to be essential.  

* In March 2009, the Veteran was evaluated for a drug overdose at a private emergency room.  His blood pressure was 155/101.  The impression included tachycardia and hypertension secondary to drug overdose.  

* VA treatment records dated from July 2009 to May 2012 reflect diagnoses of and treatment, including medication, for hypertension.  

* A September 2009 VA treatment record lists among the conditions in the Veterans prior medical history hypertension since 2004.  

* On review of systems during VA treatment in May 2010, the Veteran reported that he had been diagnosed with hypertension in 2004.  

* In his June 2010 notice of disagreement (NOD), the Veteran reported that he was told of hypertension in service, but was never prescribed medication.  

* During the October 2013 hearing, the Veteran reported that his blood pressure had been checked more than once in service because they thought it looked a little high, but they never said anything.  He stated that, prior to receiving the December 2004 rating decision, he had never been concerned or worried about hypertension.  

In rendering the requested opinion, the examiner must consider and address the September 2004 blood pressure readings and the September 2004 VA examiners diagnosis of hypertension.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected bilateral pes planus.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and describe all symptoms related to the Veterans service-connected bilateral pes planus.  The examiner must indicate whether the Veterans bilateral pes planus is manifested by objective evidence of marked deformity (pronation, abduction, etc.); whether pain on manipulation and use is accentuated; whether there is an indication of swelling on use; and whether there are characteristic callosities.  The examiner must also address whether the service-connected bilateral pes planus results in marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He or she should comment as to whether the Veterans bilateral pes planus is not improved by orthopedic shoes or appliances.  

In addition, the examiner should comment as to whether the Veterans bilateral pes planus results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file/e-folder, and the claim for service connection for hypertension has been readjudicated, forward the claims file to a VA examiner to obtain an opinion regarding the impact of the Veterans service-connected disabilities on his employability prior to October 29, 2010.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veterans service-connected disabilities, either separately or in combination, precluded his obtaining and retaining substantially gainful employment consistent with his education and occupational experience prior to October 29, 2010.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In an SSA work history report, the Veteran reported post-service employment as a drill instructor, security officer, courier, and residential treatment officer.  

* A December 2009 VA mental health treatment note indicates that the Veteran had been in jail from October to December.  This record lists among the Veterans strengths that he was employed; however, the Veteran reported in his claim for SSA benefits that he stopped working in October 2009.   

* During VA treatment in March 2010, the Veteran reported that he had unemployment benefits until his planned admission to the Waco PTSD Recovery Rehabilitation Program (PRRP) in May, and had recently been offered a job that would begin in the summer (likely after his inpatient stay).  

* On VA PTSD examination in October 2010, the Veteran reported that he had been unemployed for one to two years.  He stated that he was unemployed because he had difficulty finding and keeping employment due to the need for time off for mental illness and he had difficulty disclosing his condition to employers.  The examiner opined that the Veterans PTSD resulted in deficiencies in work, noting that the Veteran reported that he had lost four jobs in the last two years and had been unable to maintain employment due to absences from work because of PTSD.  He reported that his agitation, anger/irritability, and mood were impediments to working with others.  

* A May 2012 SSA form reflects that the Veteran reported that the following conditions limited his ability to work:  PTSD, hypertension, tinnitus, chronic back pain, feet and ankle pain, bilateral pes planus, muscle and joint pain, depression, memory loss, panic attacks and severe generalized anxiety, and a sleep disorder.  

* In a November 2012 SSA form, the Veteran reported in response to the question of how his conditions limited his ability to work that his PTSD severely limited his abilities to do anything and he had chronic back pain, extreme flat feet, and a knee that would swell during any type of physical activity.  He added that anxiety and depression kept him grounded and feeling extremely unsecure.  

* During an August 2012 psychological examination performed in conjunction with the Veterans claim for SSA benefits, the Veteran reported that he had completed high school and had some college coursework.  

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans Appeals
 
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

	Appeal to the United States Court of Appeals for Veterans Claims (Court)
	File with the Board a motion for reconsideration of this decision
	File with the Board a motion to vacate this decision 
	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


